351 F.2d 309
Joseph Orby SMITH, Jr., Appellant,v.Dr. Jesse D. HARRIS, Warden, Medical Center for Federal Prisoners, Springfield, Missouri, Appellee.
No. 17947.
United States Court of Appeals Eighth Circuit.
October 13, 1965.

Appeal from the United States District Court for the Western District of Missouri; William H. Becker, Chief Judge.
William A. Wear, Springfield, Mo., for appellant.
F. Russell Millin, U. S. Atty., Kansas City, Mo., and John Harry Wiggins, Asst. U. S. Atty., for appellee.
Before VOGEL, Chief Judge, and VAN OOSTERHOUT and MEHAFFY, Circuit Judges.
PER CURIAM.


1
Joseph Orby Smith, Jr., whose petitions have resulted in many hearings in District Courts and appeals therefrom,1 herein appeals from an order of the District Court for the Western District of Missouri denying his petition for a writ of habeas corpus and other complaints with prejudice except as to complaints based upon the alleged Scott confession, the alleged suppression thereof, the alleged causing of the execution of Scott by California, and the alleged inadequate representation by court-appointed counsel in 1960. Judge Becker's opinion denying the petition with prejudice is published at 237 F.Supp. 665. On the basis of that opinion, this matter is in all things affirmed.



Notes:


1
 Some of the reported decisions include Smith v. United States, 9 Cir., 1949, 173 F.2d 181; Smith v. United States, 9 Cir., 1958, 259 F.2d 125, rehearing denied 259 F.2d 125; Smith v. United States, D.C.S.D.Cal., Central Div., 1959, 174 F. Supp. 828, appeals dismissed, 9 Cir., 272 F.2d 228, certiorari denied, 362 U.S. 954, 80 S.Ct. 868, 4 L.Ed.2d 871, rehearing denied, 362 U.S. 992, 80 S.Ct. 1080, 4 L.Ed.2d 1024; Smith v. United States, D.C.S.D.Cal., Central Div., 1961, 216 F. Supp. 809; Smith v. Settle, 1961, 368 U.S. 807, 82 S.Ct. 118, 7 L.Ed.2d 68 (denial of motion for leave to file petition for habeas corpus); Smith v. Settle, 8 Cir., 1962, 302 F.2d 142; Smith v. United States, 1962, certiorari denied, 370 U.S. 925, 82 S.Ct. 1567, 8 L.Ed.2d 505; Smith v. Settle, 1962, certiorari denied, 370 U.S. 926, 82 S.Ct. 1567, 8 L.Ed.2d 505; Smith v. Settle, D.C.W.D. Mo., 1962, 211 F.Supp. 514; Smith v. Settle, D.C.W.D.Mo., 1962, 212 F.Supp. 622